DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13 directed to Species B and C non-elected considered as without traverse as noted and considered in the Office Action of 1/8/2021, and applicant’s reply of 11/5/2020 was considered as without traverse.  Accordingly, claims 8-13 been cancelled.
Examiner’s Amendment
Claims 8-13 been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a webbing-buckling device with a buckling assembly having a buckle base, a frame portion, a locking assembly, a pressing member, a locking mechanism, a tongue slot, a webbing-locking member, a tongue assembly, a tongue base, a second frame portion, through holes, and a webbing-fixing member to overcome the prior art.  The prior art references do not disclose the specific relationship between the buckle assembly, the locking assembly, the webbing-locking member, the tongue assembly, and the webbing-fixing member as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of bases, frames, locking members, tongue members, through holes, and webbing fixing components are known to be used in the strap fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677